Citation Nr: 1416886	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type 1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to October 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Montgomery, Alabama, which continued the Veteran's 20 percent rating for diabetes mellitus type 1.

The Veteran was scheduled to present testimony before a Veterans Law Judge in January 2014.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran did not submit a substantive appeal as to the issue of entitlement to service connection for hypercholesterolemia, and it was not included in the December 2013 certification to the Board.  Thus, the Board does not have jurisdiction over it.

The Board further notes that the Veteran, in his October 2007 claim, requested that VA backdate a higher initial rating to January 10, 2000.  The Veteran has not specified the basis for such a claim, which is significant in light of the fact that he did not appeal the December 1999 initial rating decision granting service connection at 20 percent.  The Veteran should clarify any such claim with the RO.


FINDING OF FACT

The Veteran's diabetes mellitus is characterized by requiring insulin, restricted diet, and regulation of activities, but not by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, and not by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.


CONCLUSION OF LAW

The criteria for a 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.119, Diagnostic Code (DC) 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in the October 2007 letter that was provided before the January 2008 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  He was told that the evidence must show that his service-connected disability had gotten worse.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination report, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded a VA examination in November 2007, which is adequate because the examiner discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the Veteran prevented a more current examination of his symptoms by failing to appear at a scheduled August 2013 VA examination.  Thus, VA's duties to notify and assist the Veteran have been met.

The Veteran contends that a rating in excess of 20 percent is warranted.  The Board agrees that a 40 percent rating is warranted throughout the pendency of the appeal because the Veteran's diabetes results in regulation of activities, defined as avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, DC 7913.  Specifically, the private physician H.G. McDaniel reported in February 2011 that:

[The Veteran] has more hypoglycemic reactions, some of which are severe causing him to have to recover from blood sugar of 28 or so over several hours.  This restricts his driving, which is important to his sales of industrial supplies.

As Dr. McDaniel has provided a medical rationale for his conclusion that the Veteran's service-connected diabetes mellitus directly results in avoidance of a strenuous occupational activity-here, driving-a 40 percent rating is warranted.

A still higher rating is not warranted because the Veteran has not shown evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, and not by episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Indeed, the Veteran expressly denied hospitalization for ketoacidosis or hypoglycemic reactions at his November 2007 VA examination.  See also Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013) (all elements are required to meet the criteria for a higher rating for diabetes mellitus).

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's diabetes-namely, requiring insulin, restricted diet, and regulation of activities.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his diabetes renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 40 percent rating for diabetes mellitus type 1 is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


